Third District Court of Appeal
                               State of Florida

                       Opinion filed December 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2096
                       Lower Tribunal No. M20-2474
                           ________________


                           Stephen Johnson,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



      A Writ of Certiorari to the County Court for Miami-Dade County,
Christine Bandin, Judge.

      Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant
Public Defender, for petitioner.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for respondent.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.
       Stephen Johnson petitions this court for a writ of certiorari quashing

the trial court’s order denying his motion to dismiss filed pursuant to Florida’s

Stand Your Ground law, section 776.032, Florida Statutes (2020). The trial

court denied the motion to dismiss without reaching the merits because it

was not sworn to by a person with personal knowledge or otherwise

supported by evidence to establish the facts as alleged in the motion.

       Johnson filed the instant petition and, while this petition was pending,

this court issued its opinion in Casanova v. State, 46 Fla. L. Weekly D2326

(Fla. 3d DCA October 27, 2021) which is identical in all relevant respects to,

and dispositive of the issue presented in, the instant case. In Casanova, we

held

       a defendant's motion to dismiss under Florida's Stand Your
       Ground law can establish a prima facie claim of self-defense
       immunity from criminal prosecution even though the motion to
       dismiss is not sworn to by someone with personal knowledge or
       supported by evidence or testimony establishing the facts in the
       motion to dismiss.

Id. at * 1.

       Accordingly, and as we did in Casanova, we grant the petition for writ

of certiorari, quash the order under review, and remand for consideration of

the merits of Johnson’s motion to dismiss.




                                       2